United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 31, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-40828
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ALBERTO REYNA ALANIZ,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 2:80-CR-72-1
                       --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Alberto Reyna Alaniz, federal prisoner # 12429-077, appeals

from the district court’s denial of relief on his petition for a

writ of coram nobis and from the denial of his FED. R. CIV. P.

60(b) motion seeking relief from judgment.   Alaniz filed the

petition to challenge his 1982 conviction for conspiracy to

distribute heroin.   Alaniz has completed his sentence for that

offense and is currently incarcerated pursuant to a sentence

imposed by a federal court in Missouri.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-40828
                                -2-

     In his petition, Alaniz claimed that the district court

lacked jurisdiction to try him on the heroin conspiracy charge

because the offense occurred in the State of Texas.     He claimed

that his trial counsel rendered ineffective assistance by not

raising the jurisdictional issue.   Alaniz also claimed that his

trial counsel was ineffective with respect to his guilty plea and

that counsel coerced the plea by urging him to plead guilty to

the drug conspiracy.   He contended that his co-defendants were

government informants and that conspiracy charges against the co-

defendants had been dropped for lack of evidence.

     In his appellate brief, Alaniz argues the merits of his

claims and contends that he did not learn of the facts supporting

his claims until the latter part of 2003.   He argues

conclusionally, and without citation to supporting evidence,

that he could not be guilty of conspiring with his co-defendants

because they were government informants, and he contends that

charges against his co-defendants were dropped for lack of

evidence.

     Alaniz’s jurisdictional claim is frivolous, and his

associated claim of ineffective assistance is therefore without

merit.   See United States v. Madkins, 14 F.3d 277, 278-79 (5th

Cir. 1994); Koch v. Puckett, 907 F.2d 524, 527 (5th Cir. 1990).

Aside from his conclusional and unsubstantiated statements,

Alaniz has made no attempt to show that his co-conspirators were

government informants or that the district court’s determination
                           No. 04-40828
                                -3-

that his co-conspirators pleaded guilty to related charges was

incorrect.   Alaniz’s unsupported, conclusional assertions do not

show error on the part of the district court.    See Koch 907 F.2d

at 530.

     Alaniz has failed to show that there was any error

associated with his 1982 conviction, let alone an error

“resulting in a complete miscarriage of justice.”    Jiminez v.

Trominski, 91 F.3d 767, 768 (5th Cir. 1996).    Nor has Alaniz

shown that the district court abused its discretion in denying

his Rule 60 motion seeking relief from the judgment denying his

petition for a writ of coram nobis.   See Aucoin v. K-Mart Apparel

Fashion Corp., 943 F.2d 6, 8 (5th Cir. 1991).    Accordingly, the

judgment of the district court is AFFIRMED.